COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
BRIDGESTONE CORPORATION,                     )                    No.  08-02-00124-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                      193rd District Court
                                                                              )
DARIO FABIAN STUBRIN, ET
AL.,                  )                   of Dallas County, Texas
                                                                              )
Appellees.                          )                         (TC# 02-02972-L)
 
O
P I N I O N
 
This
is an accelerated interlocutory appeal involving the trial court=s denial of Bridgestone Corporation=s special appearance.  Pending before the Court is an agreed motion
to vacate the trial court=s
order and dismiss the appeal because the underlying suit has been effectively
dismissed.  We vacate the trial court=s order denying the special appearance
and dismiss the appeal as moot.




Following
the institution of this appeal, Dario Fabian Stubrin, Appellee, filed an
amended petition which seeks no affirmative relief against Bridgestone.  This has the effect of dismissing or
non-suiting the action against Bridgestone.  See Webb v. Jorns, 488 S.W.2d 407, 409
(Tex. 1972); United Oil & Minerals, Inc. v. Costilla Energy, Inc., 1
S.W.3d 840, 844 (Tex.App.--Corpus Christi 1999, pet. dism=d). 
Further, the dismissal of the action against Bridgestone vitiates the
earlier interlocutory orders.  See In
re Bennett, 960 S.W.2d 35, 38 (Tex. 1997). 
Accordingly, this appeal is rendered moot.  Ordinarily, we are required to set aside the
trial court=s
interlocutory order that is the subject of this appeal and dismiss the
underlying cause of action, not merely the appeal.  Olson v. Commission for Lawyer Discipline,
901 S.W.2d 520, 525 (Tex.App.‑-El Paso 1995, no pet.), citing Speer v.
Presbyterian Children=s
Home and Service Agency, 847 S.W.2d 227, 229 (Tex. 1993).  In this case, however, the underlying action
has effectively been dismissed by the filing of the amended petition so it is
unnecessary for this Court to dismiss Stubrin=s
suit against Bridgestone.  Accordingly,
we vacate the order denying Bridgestone=s
special appearance and dismiss the appeal as moot.
 
 
September 19, 2002
                                                                
        
ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)